FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofJuly 2010 Commission File Number 001-33548 JAGUAR MINING INC. 125 North State Street Concord, New Hampshire 03301 (603)224-4800 (Address of principal executive offices.) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- EXHIBIT INDEX Exhibit Number Description of Exhibit News Release dated July 12, 2010. - Jaguar Mining Q2 2010 Earnings Release Details - NOTICE OF CONFERENCECALL: Tuesday, August 10 (at) 10:00 a.m. EDT SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAGUAR MINING INC. Date:July 12, 2010 By: /s/Robert J. Lloyd Name: Robert J. Lloyd Title: Corporate Secretary
